SHRIVER, Presiding Judge,
concurring.
I concur in the carefully prepared and well reasoned opinion written by Judge Todd in this case. However, I do so with some reluctance for the following reasons:
While I agree, as Judge Todd so clearly sets forth in the majority opinion, that the State is not under a legal duty to keep the trees and undergrowth trimmed in front of the licensed billboards so as to prevent their being obscured from view, I feel that the State officials in charge of the matter have a moral duty in connection with it.
It seems to me that if the State chooses to license and accept a fee for the erection and/or maintenance of an advertising billboard it should refrain from having trees planted in front of it or allowing trees to grow to such heights or in such manner as to obscure it and, thus, render it useless to the licensee.
At least, if the State is not willing to assume the responsibility of trimming the trees and undergrowth in front of the billboards, it ought to grant permission to the advertisers or owners to do so under proper restrictions and supervision.